    Case: 4:19-cv-03131-AGF Doc. #: 45 Filed: 08/04/21 Page: 1 of 2 PageID #: 248




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

HERMAN M. JERROD,                          )
                                           )
              Plaintiff,                   )
                                           )
        v.                                 )      Case No. 4:19-cv-03131-AGF
                                           )
ZACHARY PHILLIPS, et al.,                  )
                                           )
              Defendants.                  )

                            MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Herman Jerrod’s Motion to Strike.

(Doc. No. 40). Plaintiff claims Defendants did not file their Motion for Summary

Judgment on time and as such it should be struck. Defendants responded in opposition.

(Doc. No. 42). Plaintiff filed no reply and the time to do so has passed.

        Pursuant to the Court’s order, Defendants were required to file any motion for

summary judgment by May 17, 2021. (Doc. No. 28). On May 17, 2021, Defendants

filed their Motion for Summary Judgment. (Doc. No. 29). Plaintiff appears pro se and is

incarcerated at the Eastern Reception, Diagnostic and Correctional Center. 1 He states

that the Motion for Summary Judgment he received in the mail was stamped “Received”

on June 11, 2021. Plaintiff claims this shows “the true date upon which the document


1
  At times, Plaintiff’s filings have indicated he is located at the Southeast Correctional
Center. (Doc. No. 18 at 5). The Court notes his recent filings indicate he is located at the
Eastern Reception, Diagnostic and Correctional Center. (Doc. Nos. 40, 43). Plaintiff is
reminded that pursuant to Local Rule 45-2.06(B), “Every self-represented party shall
promptly notify the Clerk and all other parties to the proceedings of any change in his or
her address and telephone number.”
 Case: 4:19-cv-03131-AGF Doc. #: 45 Filed: 08/04/21 Page: 2 of 2 PageID #: 249




was actually provided” to him. (Doc. No. 40). Therefore, Plaintiff argues Defendants’

Motion for Summary Judgment was not timely filed and should be stricken.

       However, the Court rules provide that filings shall be made by electronic means by

represented (non-pro se) parties. E.D. Mo. L.R. 3-2.10. Additionally, “[t]he Court’s

electronic case filing system determines the date and time when a filing is complete.”

E.D. Mo. L.R. 83-2.13. Although Plaintiff may not have received Defendants’ Motion

for Summary Judgment on May 17, 2021, the Court’s electronic record reflects that the

certificate of service attesting to service by mail on that date. (Doc. No. 29 at p.3).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike is DENIED. (ECF

No. 40).


                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE

Dated this 4th day of August, 2021.




                                              2
